*315ON MOTION FOR REHEARING.
PER CURIAM. — It is argued that we have overlooked the recitals in the abstract when we say in our opinion that there does not appear to be objection or exception to the admission of evidence as to the value of the machinery when sold by defendant and as to •the price realized on that sale.
It is true that objections were interposed when this line of proof was offered, but when those objections were overruled, no exception appears to have been saved, so that it was as if no objection had been made; the objection disappeared as completely as if never made.
It is also true that when in cross-examination of a witness by counsel for appellant, the court interposed and asked the witness as to what repairs had been made on the machinery by the defendant, counsel for appellant (defendant below) did object, the objection was overruled and he preserved his exception. After some colloquy between the court and counsel, counsel for defendant then said that he “objected to the evidence and that’he moved to strike out all the testimony in regard to the sale of the property to the Dunklin Land & Lumber Company.” The court overruled this motion and counsel for defendant did duly ■except.' But it must be remembered that both these ■exceptions appear as saved after this witness had testified in chief and after other witnesses had testified to. these matters, and had told of the sale, without ■exception saved to any objections. It has been ruled many times that after evidence goes in without objection saved at the time, a motion subsequently made to strike it out comes too late.
The remaining points made in support of the motion for rehearing are untenable. That motion is overruled.
All concur.